Citation Nr: 1104093	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In June 2008, the Veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is associated 
with the claims file.  

In a September 2008 decision, the Board denied the claim of 
entitlement to service connection for residuals of a low back 
injury.  Thereafter, the Veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Veteran's representative and VA General Counsel also filed a 
Joint Motion for Remand (Joint Motion).  In August 2009, the 
Court granted the Joint Motion, vacated the Board's September 
2008 decision, and remanded this claim.


FINDING OF FACT

Residuals of a low back injury were not manifest in service and 
are not otherwise attributable to service.  


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or aggravated 
during service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter dated 
in February 2006.  The February 2006 letter provided adequate 
notice with respect to the evidence necessary to reopen the 
Veteran's claim for service connection for a back condition.  
Although the letter did not provide the criteria for establishing 
a disability rating and effective date, the Veteran was provided 
with information regarding these two elements in April 2006, 
prior to the issuance of a Statement of the Case (SOC).  To the 
extent there exists any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
such error was nonprejudicial in that it did not affect the 
essential fairness of the adjudicatory process.  

Moreover, in a hearing before the undersigned Veterans Law Judge 
(not a hearing officer), the appellant was informed that he 
should submit any potentially relevant evidence in his possession 
which may support his claim.  This action supplements VA's 
compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  We note that appropriate 
examinations have been conducted, and available service records 
and pertinent post service medical records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such arthritis, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection for 
residuals of a low back injury.  After review of the evidence, 
the Board finds against the claim.  

Service treatment records show that in July 1972 the Veteran 
complained of an injury to the back.  A car accident was noted at 
that time.  Acute low back strain was noted.  It was stated there 
was no radiation of pain.  The Veteran was placed on one week 
profile.  His separation examination in August 1973 reflected 
that the spine and other musculoskeletal were normal.  

Post service outpatient treatment records show complaints and 
treatment for back pain as of February 1996.  In a March 2004 
examination, the Veteran reported that he injured his back in 
1973 and that he had intermittent pain until he hurt his back 
again in August 2003.  

At the time of a January 2005 VA compensation and pension 
examination, the Veteran was seen for back pain and he reported 
that his trouble started in the 1970's.  He attributed his back 
problems to a hard landing on a parachute jump.  He was diagnosed 
with degenerative disc disease and degenerative arthritis of the 
lumbar spine.  The 2005 VA examiner noted that the Veteran's 
complaints of discomfort and inability were somewhat inconsistent 
with the physical findings.  The 2005 VA examiner further noted 
that a major contributing factor to the Veteran's disability, in 
the examiner's opinion, was due to the obesity, which is 
compounding his back problem.  

The Veteran was afforded another VA compensation and pension 
examination in September 2007.  He was diagnosed with 
degenerative arthritis and degenerative disc disease of the 
lumbar spine.  The 2007 VA examiner noted that the Veteran's 
service treatment record only refers to one episode of lumbar 
sprain in July 1972 and this was treated symptomatically with one 
week's profile.  The 2007 VA examiner noted that the Veteran 
appears to have chronic degenerative back disease but in his 
opinion "it is less likely than not it is related to the episode 
of lumbar strain mentioned in the C-file. " 

At his June 2008 hearing, the Veteran testified that he injured 
his back in service and that he remembered the term compressed 
vertebra was mentioned to him.  He further testified that he was 
seen for back pain several times after separation.  His friend 
also testified at the hearing that the Veteran came to live with 
him and his family after the Veteran separated from service, and 
that when the Veteran returned from service the Veteran related 
to him that he hurt his back.  According to [redacted], he noticed, 
after the Veteran mentioned his back, that the Veteran did things 
differently such as cutting fire wood and things of the like.  

The Veteran was examined by a private physician, Dr. P, in 
October 2009.  During this examination, it was noted that the 
Veteran sustained a low back injury when during a practice jump 
his parachute failed to completely and properly deploy.  It was 
noted that the Veteran reported having experienced a second 
parachute equipment malfunction during a paratroop training jump 
from an aircraft.  Dr. P noted that, after review of the 
Veteran's medical history, exam, and recent diagnostic studies 
leads to the conclusion "within a reasonable degree of medical 
certainty that his chronic, recurrent low back pain was 
proximally caused by injuries sustained to his lower back while 
in active duty military service."  Dr. P added that the Veteran 
experienced "no superseding incidents that would explain the MRI 
findings, and therefore, the damage seen on his lumbar spine MRI, 
which reasonably explains the chronic and recurring lower back 
pain episodes along with lower extremity radiations, was the 
result of a service connected injury.  

In a September 2010 independent opinion, Dr. C.H. noted that in 
reviewing the Veteran's records, the Veteran had a low back 
strain that was noted in July 1972.  However, Dr. C.H. noted that 
there was no other spine or musculoskeletal issues at his 
separation examination.  Based on the evidence that has been 
presented in the medical record provided to him, Dr. C.H. opined 
it seems unlikely that any current low back disability was caused 
by service.  He noted that the Veteran had a back injury in 
August 2003, that the Veteran is morbidly obese, and that his 
radiographs are consistent with lumbar spondylosis which is a 
chronic degenerative condition that could be exacerbated by his 
obesity.  Dr. C.H. found no evidence in the record of an injury 
to his back while in service that would lead him to believe the 
current low back disability was caused by his service.  

Based on the evidence presented, the Board finds that service 
connection for a low back injury is not warranted.  In this 
decision, the Board has considered all lay and medical evidence 
as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions 
of the Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence and material of 
record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all 
information and lay and medical evidence of record in a case"); 
38 C.F.R. § 3.303(a) (service connection claims "must be 
considered on the basis of the places, types and circumstances of 
his service as shown by service records, the official history of 
each organization in which he served, his medical records and all 
pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim).  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.  See Buchanan, supra.  

Here, the Board finds that the Veteran is competent to report 
back pain and the circumstances surrounding such.  We also find 
his statements credible.  However, as explained below, we find 
the appellant's assertions that his current low back disability 
is related to service are unpersuasive and that the more 
probative evidence is against the claim.  

To the extent that the appellant attributes his low back 
disability to service, the Board finds that the more probative 
evidence is against the claim.  In the regard, the Board notes 
that although service treatment records show a notation of acute 
low back strain, the separation examination in August 1973 
revealed that the spine and other musculoskeletal were normal.  
We also note that arthritis is not shown within a year of 
separation.  Furthermore, the January 2005 VA examiner opined 
that a major contributing factor to the Veteran's disability was 
his obesity, which is compounding his back problem.  Also against 
the claim is the notation, after review of the Veteran's service 
treatment records and the claims file, that the September 2007 VA 
examiner stated that the Veteran appears to have chronic 
degenerative back disease that it is less likely than not related 
to the episode of lumbar strain mentioned in the C-file.  We also 
note that in a September 2010 independent opinion, following 
review of the records, Dr. C.H. opined that he "find no evidence 
in his record of an injury to his back while in service that 
would lead me to believe his current low back disability was 
caused by his service."  

We acknowledge the appellant's assertions of an inservice onset 
and continuity.  We also acknowledge the lay statements of his 
friend that, after service, the Veteran informed him of a back 
injury in service and that he noticed that the Veteran did things 
differently such as cutting fire wood and things of the like.  We 
do not dispute that the Veteran may have injured in his back in 
service and/or had intermittent back pain from time to time after 
service.  However, we find that the more probative evidence to 
include the service treatment records, the VA examinations and 
the September 2010 opinion, establishes that the Veteran's 
current low back disability is not related to service.  

The Board acknowledges the October 2009 opinion of Dr. P that the 
Veteran experienced no superseding incidents that would explain 
the MRI findings, and therefore, the damage seen on his lumbar 
spine MRI which reasonably explains the chronic and recurring 
lower back pain episodes along with lower extremity radiations 
was the result of a service connected injury.  We also 
acknowledge Dr. P's statement that medical literature does not 
conclusively link excess weight to back pain.  

However, we find the September 2010 opinion of Dr. C.H. more 
probative and persuasive.  In this regard, Dr. C.H. noted that 
the Veteran had a back injury in August 2003, that the Veteran is 
morbidly obese, and his radiographs are consistent with lumbar 
spondylosis which is a chronic degenerative condition that could 
be exacerbated by his obesity.  Dr. C.H. found no evidence in his 
record of an injury to his back while in service that would have 
him to believe his current low back disability was caused by his 
service.  His opinion is not solely based on the absence of 
medical records but rather the nature and extent of the Veteran's 
disability, the historical record and his weight.  We find the 
opinion of Dr. C.H. more persuasive as it is consistent with the 
service treatment records, the separation examination, the 
opinions of the January 2005 VA examiner and the September 2007 
VA examiner.  

The Board finds that the more persuasive and probative evidence 
shows that the Veteran's current back disability is not 
attributable to any incident of his active service.  The 
preponderance of the evidence is against the claim for service 
connection.  Accordingly, service connection for residuals of a 
low back injury is denied.


ORDER

Service connection for residuals of a low back injury is denied.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


